Citation Nr: 0009439	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-32 646A	)	DATE
	)
	)


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1986 for an increased disability rating for service-connected 
post-concussion syndrome, based on clear and unmistakable 
error (CUE) in a December 1985 Board decision.


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1953 to May 1957.

2.  On February 3, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on June [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. §§ 20.1302, 
20.1401(b) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died before the Board issued a 
decision on a motion concerning whether there was clear and 
unmistakable error in the Board's December 1985 decision.  As 
a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The veteran, 
upon his death, is no longer a party to the 1985 decision, 
see 38 C.F.R. §§ 20.1400(a), 20.1401(b) (1999).  This motion 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. §§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any claim 
brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (1999).


ORDER

The motion is dismissed.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


